Citation Nr: 1721442	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  16-29 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement for service connection for an inguinal hernia.

2. Entitlement for service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957.

This matter is before the Board from an appeal of an October 2015 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the case has been transferred to the St. Petersburg, Florida RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's inguinal hernia did not manifest during service and was not caused by any in-service disease, injury, or event.

2. The Veteran's back disability did not manifest during service and was not caused by any in-service disease, injury, or event, and did not manifest to a compensable degree within a year of service separation.


CONCLUSIONS OF LAW

1. The criteria for service connection for an inguinal hernia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

2. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims were filed as fully developed claims (FDCs).  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim, other than service treatment records (STRs) and treatment records from VA Medical Centers (VAMCs), which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ, received April 2015. 

The FDC form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates. See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA has also met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's STRs and post-service VA treatment records.  While the Veteran reported he had a hernia repair after service, he never provided an authorization for VA to assist him in obtaining these records.  Furthermore, in a December 2015 statement, he reported that all papers and old records were thrown away over 13 years prior when his ex-wife sold the house.  He indicated he had been with VA since he retired and that all records were at VA.  Neither the Veteran nor his representative has provided any argument or factual basis to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially-missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009).

The Veteran has not been provided VA examinations with respect to his claimed disabilities.  However, VA need not provide an examination with respect to these claims. Under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no evidence indicating any link between any claimed current disability to active service.  The only suggestion of a link is the Veteran's own assertion that his conditions are a result of service.  The Federal Circuit has held that such a bare assertion standing alone does not suffice to trigger the duty to obtain a VA examination. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case. If Congress had intended that requirement, presumably it would have explicitly so provided.").  Thus remand for VA examinations is not necessary.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Della Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The presumptive service connection provision of 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he is entitled to service connection for a back disability and for an inguinal hernia and has argued that the disabilities are related to his service.  Specifically, he alleges that heavy lifting he performed during service, including lifting and replacing batteries in aircraft, resulted in a pulled muscle in his back and a lump in his side.  

A review of the service medical records is silent for complaints of, or any diagnosis of, a back injury or inguinal hernia while the Veteran was on active service.  While the service medical records do indicate that the Veteran sought treatment for one episode of a boil located on his back in February 1957, there is no evidence that he sought follow up treatment.  Furthermore, upon separation, the March 1957 examination showed the Veteran's spine, abdomen, and viscera as normal.

VA outpatient treatment records show that the Veteran first sought treatment for back pain in 2007.  He underwent an X-ray scan in August 2007 which revealed degenerative narrowing of the lumbar spine.  The post service treatment records are silent for any indication that the narrowing is in any way related to service.

The Veteran has reported that an inguinal hernia repair occurred after service.  While treatment records from this procedure are not of record, the Veteran has not provided any evidence that an inguinal hernia, or repair for such, was caused by or related to his active service five decades earlier.

At the outset, the Board notes that there is no evidence that the Veteran was diagnosed with arthritis of the back within one year of his March 1957 separation from active service.  Therefore, service connection pursuant to the chronic disease presumption for arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, what remains for consideration, is whether the Veteran's back disability is otherwise related to his active service.

As noted above, the evidence does not even indicate a relationship between the back disability and service.  The only evidence suggestion such a relationship is the Veteran's own lay statement.  In this regard, the Veteran is sincere in his belief that his back disability and inguinal hernia are related to his active service.  The Board notes that lay persons such as the Veteran are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has a back disability or inguinal hernia that are related to his active service, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing back disabilities and hernias and opining regarding the etiology of such disabilities are issues that require the expertise of a medical professional, particularly where, as in this case, there has been a significant passage of time without any documentation of any symptomatology.  Therefore, the Veteran is not competent to provide an opinion on those issues.  While the Veteran can report symptoms that he experiences, he does not have the necessary training to make medical opinions.  The Veteran has provided no evidence to support his assertion that the back disability or inguinal hernia is related to active service.

In sum, the Board finds that the evidence does not show that the Veteran has a back disability that first manifested during active service or to a compensable degree within a year of service separation.  Further, the Veteran has provided no medical evidence to suggest that his back disability or hernia were incurred in, caused by, or related to his service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a back disability and entitlement to service connection for inguinal hernia and the claims must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied. 

Service connection for an inguinal hernia is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


